—Order, Supreme Court, New *97York County (Herman Cahn, J.), entered on or about September 29, 1993, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The various writings submitted by plaintiffs and the conduct of the parties are as fully consistent with a contract terminable at will, as claimed by defendant, as with a contract not to be performed within one year, as claimed by plaintiffs, and thus insufficient to overcome the Statute of Frauds (General Obligations Law § 5-701 [a] [1]) either on the theory of combined writings (see, Intercontinental Planning v Daystrom, Inc., 24 NY2d 372, 379), or part performance (see, Anostario v Vicinanzo, 59 NY2d 662, 664).
Nor does the mere fact that plaintiffs voluntarily expended time and money obtaining customers for defendant entitle them to recovery on a theory of estoppel (see, Ginsberg v Fairfield-Noble Corp., 81 AD2d 318, 321), or quantum meruit (Jandous Elec. Constr. Corp. v City of New York, 88 AD2d 821, affd 57 NY2d 848), absent evidence of any reasonable expectation of compensation other than sales commissions, which plaintiffs in fact received. Concur — Sullivan, J. P., Asch, Nardelli and Tom, JJ.